904 F.2d 707
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Emmanuel MITCHELL, Plaintiff-Appellant,v.Jack OWENS, Sheriff, Defendant-Appellee,Shelby County Jail, et al., Defendants.
No. 90-5297.
United States Court of Appeals, Sixth Circuit.
June 11, 1990.

1
Before KEITH and ALAN E. NORRIS, Circuit Judges, and JOHN W. POTTER, District Judge*.

ORDER

2
This matter is before the court upon consideration of the appellee's motion to dismiss the appeal for lack of jurisdiction.  The appellant has filed a response, and moved for miscellaneous relief.


3
A review of the record indicates that the district court filed on January 30, 1990, an order dismissing the complaint as to defendant Owens.  The plaintiff appealed from that order.


4
Absent Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.   Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59-60 (6th Cir.1986).  No 54(b) certification was made in the instant case.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.   See Gillis v. Department of HHS, 759 F.2d 565, 569 (6th Cir.1985).


5
It is ORDERED that the motion to dismiss be, and it hereby is, granted.  The appeal is hereby dismissed for lack of jurisdiction.  Rule 8(a)(1), Rules of the Sixth Circuit.  The appellant's motion is denied.



*
 The Honorable John W. Potter, U.S. District Judge for the Northern District of Ohio, sitting by designation